DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 6, 8 and 10-16 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

In regard to independent claim 6, the references of record, either singularly or in combination, do not teach or suggest at least: 
“A mounting apparatus for mounting a component on a board, the mounting apparatus comprising:
a main body including:
a supply device configured to supply the component to be mounted on the board.
a conveyance device configured to convey and position the board to a predetermined position.
a holding device configured to hold the component supplied by the supply device, and
a driving device configured to move the holding device;
a display input device electrically connected to the main body, the display device configured to;
display an image of multiple selection items for controlling an operation of the main body, and 
receive a command for selecting any selection item from the multiple displayed selection items; 
a control device; and
a single cable connecting the display input device and the control device, wherein
the display input device transmits is configured to transmit a command signal corresponding to the command to the control device via the single cable when the command is inputted for selecting the selection item, and
the control device is configured to:
transmit a video signal, for displaying the image of the multiple selection items, to the display input device via the single cable,
update the video signal based on the command signal received from the display input device, and transmits the updated video signal to the display input device.” in combination with all other limitations of the claim as a whole. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZA NABI whose telephone number is (571)270-7592.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Reza Nabi/
Primary Examiner, Art Unit 2175